Citation Nr: 1103184	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 11, 2008 for a 
total disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that 
decision, the RO granted a TDIU and assigned an effective date of 
June 11, 2008.  The Veteran timely appealed the assigned 
effective date.


FINDINGS OF FACT

1.  The Veteran first became eligible for a TDIU on a schedular 
basis on June 11, 2008.

2.  The Veteran's service connected disabilities did not render 
him unemployable at the time of his November 2007 claim for a 
TDIU or within a year prior to this claim.


CONCLUSION OF LAW

An effective date earlier than June 11, 2008 for a TDIU is not 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

As noted above, the claim for an earlier effective date for a 
TDIU arises from the Veteran's disagreement with the effective 
date assigned after the grant of the TDIU in this case.  The 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, the claims file contains the Veteran's service 
treatment records (STRs) and all of the identified post-service 
private and VA treatment records.  The RO's effective date 
determination was based on the law relating to effective dates 
and the documents already in the claims file at the time the 
Veteran appealed the effective date assigned for his TDIU.  There 
is no indication that there is any outstanding evidence relevant 
to the determination of the appropriate effective date for the 
Veteran's TDIU.  In addition, as discussed below, a medical 
examination or opinion is not necessary in this case because 
there is no evidence indicating that the Veteran was unemployable 
due to his service connected disabilities prior to June 11, 2008 
or within a year prior to his claim other than the Veteran's own 
conclusory generalized lay statement.   Cf. Waters v. Shinseki, 
601 F.3d 1274, 1278-1279 (Fed. Cir. 2010), discussed below.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an earlier effective date for a TDIU 
is thus ready to be considered on the merits.


Analysis

The issue before the Board may be phrased in various manners.  
The issue may be phrased as entitlement to an earlier effective 
date for TDIU.  The issue may be phrased as entitlement to TDIU 
during dates certain (with an explanation that TDIU has been 
granted, but did not cover the entire appeal period) or 
entitlement to TDIU prior to June 11, 2008.  The Board notes that 
the grant of any compensation benefit necessarily includes 
implementation of an award and the selection of an effective 
date, since no award is granted in a legal vacuum.  Here, we have 
phrased the issue as entitlement to an earlier effective date 
since the appellant is seeking a benefit prior to the date 
assigned.  However, we make it clear that the appeal, for the 
most part, is not a freestanding claim for an earlier effective 
date; rather it is a merits based decision.  In essence, the AOJ 
has granted a staged rating and part of the appeal has been 
satisfied by the grant of TDIU.  To the extent that there is a 
freestanding claim, the Board identifies such in the body of the 
decision.

The grant of a TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991).  The assignment of effective dates for 
increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a 
veteran's disability compensation "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) provides an 
exception to this general rule: "The effective date of an award 
of increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and 
regulations pertaining to the effective date for an increase as 
follows: If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of the claim. If the increase occurred after the date of the 
claim, the effective date is the date of increase. 38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

However, a threshold requirement for eligibility for a TDIU under 
38 C.F.R. § 4.16(a) is that, if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran filed his first explicit claim for a 
TDIU on a VA Form 21-4138 (statement in support of claim) 
received on November 30, 2007.  At that time, the Veteran was in 
receipt of service connection for bilateral hearing loss and for 
Scheuerman's disease with degenerative disc disease, each rated 
40 percent disabling.  This combination of 40 percent ratings 
resulted in a combined rating of 64 percent, which is rounded to 
60 percent.  See 38 C.F.R. § 4.25 (2010).  Thus, the Veteran was 
not eligible for a TDIU on a schedular basis at the time he filed 
his November 30, 2007 claim for a TDIU.  The Veteran's claim for 
a TDIU was denied in a September 2008 rating decision, which also 
granted the Veteran's claim for service connection for GERD and 
assigned a 30 percent rating, effective July 30, 2008.  This 
rendered the Veteran eligible for a TDIU effective that date 
because it brought his combined rating to 80 percent.  See 38 
C.F.R. § 4.25.  Subsequently, however, when the RO granted a TDIU 
in its March 2009 rating decision, it also granted service 
connection for two additional disabilities (related to bilateral 
upper extremity radiculopathy disabilities) with separate 10 
percent ratings assigned effective June 11, 2008.  This rendered 
the Veteran eligible for a TDIU on a schedular basis effective 
June 11, 2008, by virtue of a combined 70 percent rating 
effective that date.  The RO thus assigned June 11, 2008 as the 
effective date for the Veteran's TDIU.

The Veteran argued in his April 2009 notice of disagreement (NOD) 
that the effective date of his TDIU should be the date of his 
first explicit claim for this benefit (which the Veteran 
identified as December 1, 2007, but which appears to the Board to 
be November 30, 2007), because, although he was rated only 60 
percent disabled at that time, he asked for extraschedular 
consideration for a TDIU because his service connected 
Scheuerman's disease with DDD rendered him unemployable.  In his 
subsequently filed June 2008 formal claim for a TDIU, the Veteran 
indicated that his most recent employment ended in 1981, and he 
had to stop work because of his service-connected back 
disability.

The Veteran's argument in this regard is based on 38 C.F.R. § 
4.16(b), which codifies VA's policy under which all veterans who 
are unable to secure a substantially gainful occupation by reason 
of service-connected disabilities "shall be rated totally 
disabled."  

Significantly, however, the Court has held that the Board has no 
power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the 
first instance without ensuring that the claim is referred to 
VA's Director of Compensation and Pension for consideration of an 
extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  By implication, this 
holding would preclude the Board from awarding an earlier 
effective date for a TDIU based on eligibility for a TDIU on an 
extraschedular basis in a case where neither the claim for a TDIU 
nor the claim for an earlier effective date for a TDIU had been 
referred to VA's Director of Compensation and Pension for 
consideration of an extraschedular rating.  Cf. Anderson v. 
Shinseki, 23 Vet. App. 423, 428-429 (2009) (Board has 
jurisdiction to review denial of extraschedular rating on appeal 
under 38 C.F.R. § 3.321(b) where RO had referred claim for 
increased rating to Director of Compensation and Pension, who had 
found that extraschedular rating was not warranted).  While the 
Board does not have the power to award an earlier effective date 
for a TDIU on an extraschedular basis in the absence of a 
referral to VA's Director of Compensation and Pension, and there 
was no such referral in this case, the Board will consider 
whether a remand for such referral is warranted.

Preliminarily in this regard, the RO determined in its March 2009 
decision granting a TDIU and assigning a June 11, 2008 effective 
date and its December 2009 statement of the case denying an 
earlier effective date for a TDIU that referral to the Director 
of Compensation and Pension for extraschedular consideration was 
not warranted.  In reaching these conclusions, the RO erroneously 
cited 38 C.F.R. § 3.321(b) instead of 38 C.F.R. § 4.16(b).  
However, this error did not prejudice the Veteran, as the RO 
applied a standard requiring marked interference with employment 
that was more favorable to the Veteran than the inability to 
secure a substantially gainful occupation standard of 38 C.F.R. § 
4.16(b).  Thus, the Board will consider whether remand for 
referral for consideration of entitlement to an earlier effective 
date for a TDIU on an extraschedular basis is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

The Veteran is in receipt of service connection for Scheuerman's 
disease with DDD, GERD with hiatal hernia, bilateral hearing 
loss, bilateral upper extremity radiculopathy disabilities, and 
tinnitus.  As noted, the central inquiry is, whether these 
service connected disabilities "alone are of sufficient severity 
to produce unemployability."  Hatlestad, 5 Vet. App. at 529.  In 
determining whether unemployability exists, consideration may be 
given to the veteran's level of education, special training, and 
previous work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The question of unemployability is a practical one, with 
mere theoretical inability to engage in substantial gainful 
employment not a sufficient basis to deny benefits, and 
consideration of whether a particular job is realistically within 
the physical and mental capabilities of the Veteran.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991) (citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  In this case, 
while there are VA treatment records dated within a year of the 
date of claim, as well as an April 2007 VA spine examination 
report, nothing in any of these records specifically indicates 
that any of his service-connected disabilities were of sufficient 
severity prior to June 11, 2008 to produce unemployability.  In 
addition, lay evidence such as the Veteran's statements as to his 
unemployability due to his service connected disabilities, can be 
competent as to observations and medical matters in certain 
circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (Board's categorical statement that "a valid 
medical opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  However, 
while the Veteran has stated that his back disability caused him 
to be unemployable, he made this allegation only generally and 
identified 1981 as the date of his unemployability to his back 
disability.  This general, conclusory allegation is insufficient 
to warrant TDIU, an earlier effective date for a TDIU on an 
extraschedular basis or to warrant a VA examination to determine 
whether an earlier effective date for a TDIU is warranted.  Cf. 
Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service does not suffice to indicate that 
a current disability may be associated with service for purposes 
of warranting a VA examination under 38 U.S.C.A. § 5103A(d)); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).

In addition, the Veteran's argument in an attachment to his 
substantive appeal (VA Form 9) that the effective date for his 
TDIU should be the earliest date that he advised VA he could no 
longer work, based on VA Medical Center (VAMC) records in the 
1990s or, alternatively, on the November 2007 date of claim, must 
also be rejected, for the following reasons.

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 
(2010).  Any communication or action from a claimant indicating 
an intent to apply for one or more benefits under the laws 
administered by VA and which identifies the benefit sought, may 
be considered an informal claim. 38 C.F.R. § 3.155(a).  Further, 
under 38 C.F.R. § 3.157 (b)(1) (2010), a report of examination or 
hospitalization may constitute an informal claim.  Thus, when 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the communications 
in the file, after the last final disallowance of the claim, 
which could be interpreted to be a formal or informal claim for 
benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  
Similarly, when determining the effective date of an award of a 
TDIU, the Board must generally review all the communications in 
the file, after the last final disallowance of a prior claim for 
a TDIU, which could be interpreted to be a formal or informal 
claim for a TDIU.  Moreover, even in the absence of a 
communication explicitly requesting a TDIU, a claim for a TDIU is 
deemed to have been submitted as part of any claim for a higher 
initial rating or an increased rating when evidence of 
unemployability is submitted at the same time as the claim and 
the Veteran seeks the highest rating possible.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 
Vet. App. 447 (2009).

Here, however, even if there were an implicit claim for a TDIU 
prior to the Veteran's November 2007 explicit claim for a TDIU, 
such a claim would not warrant an earlier effective date prior to 
June 11, 2008 because the Veteran was not eligible for this 
benefit prior to that date, as shown above.  Moreover, to the 
extent that any of the Veteran's prior claims for higher initial 
ratings or increased ratings implicitly contained a claim for a 
TDIU, they were implicitly denied by the decisions denying rating 
higher than those the Veteran was seeking.  See Adams v. 
Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (in certain 
circumstances, a claim for benefits will be deemed to have been 
denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision).  See also Munro v. 
Shinseki, 616 F.3d 1293, 1297 (Fed. Cir. 2010) (applying implicit 
denial rule to pending informal claims).  There was thus no 
pending informal claim which could have served as the basis for 
an effective date prior to June 11, 2008.  In light of above, 
with regard to the Veteran's request for an earlier effective 
date for his TDIU based on VAMC records in the 1990s showing he 
was unemployable, the effective date for the Veteran's TDIU could 
not be earlier than one year prior to the date of his November 
2007 claim for TDIU that was granted, because the Veteran 
appealed the effective date assigned in connection with this 
grant, and cannot make a freestanding claim for an earlier 
effective date absent a claim of CUE in a prior rating decision.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

For the foregoing reasons, there is no basis for an effective 
date earlier than June 11, 2008 for the Veteran's TDIU.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim for an earlier effective date for a TDIU must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. 
Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to TDIU prior to June 11, 2008 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


